By the Court :
A stockholder in a national, or incorporated, bank has not the right to have his indebtedness deducted from the value of his shares by the county auditor; *183but when this has been done in former years, there is no law by which the deduction can thereafter be placed on the duplicate, as an omission and the taxes collected thereon. Sections 2781 and 2782 apply only to persons required to make returns of their property for taxation; and the stock of a shareholder in a bank is returned, not by himself, but by the cashier, and is assessed by the auditor. The remedy for a false return by the cashier is provided for in section 2769, Revised Statutes. There was, however, no false return by the cashier in this case.

Writ refused.